FRIEDLANDER, Judge,
dissenting
I believe that the trial court did not have jurisdiction to grant the Kirkbrides’ Trial Rule 60(B) motion for relief from judgment, and therefore respectfully dissent from the affirmance of that ruling.
I agree with the majority that the equities in this case favor granting relief to the Kirkbrides from the exceptional benefits assessment levied by the District. Unfortunately for the Kirkbrides, however, the trial court could not exercise its equitable powers because it lacked jurisdiction to grant the Kirkbrides’ T.R. 60(B) motion. As the majority notes, and as the District’s appellate brief makes clear, the jurisdictional question in this case depends entirely upon whether the holding in Lehnen v. State, 693 N.E.2d 580 (Ind.Ct.App.1998) applies on the facts of this case. The majority concludes that Lehnen is distinguishable. I disagree.
In Lehnen, the State filed a complaint for appropriation of a portion of Lehnen’s real estate to perform improvements on a nearby highway. Three appraisers filed a report assessing Lehnen’s damages at a certain amount. Both the State and Lehnen filed exceptions. The State filed a second amended complaint for appropriation concerning Lehnen’s real estate, reflecting modifications of the original highway improvement plans. A second damages appraisal was performed, resulting in a higher amount than the first appraisal. When Lehnen did not file an exception to the second damages appraisal, the State filed a motion for judgment and the motion was granted. Thereafter, Lehnen filed a T.R. 60(B) motion for relief from the judgment, alleging mistake, surprise, and excusable neglect. The trial court denied the motion.
In attempting to justify the use of a T.R. 60(B) motion in the eminent domain context, Lehnen argued upon appeal that the appraisers’ report was the equivalent of a complaint, and that his failure to file exceptions was the same as a default. This court concluded otherwise, explaining:
Eminent domain proceedings are statutory, and where the statute fixes a definite procedure it must be followed. Compliance with all the provisions relating to the assessment of damages and their recovery is essential also on the part of the land owner. Failure to file exceptions within the requisite time has been held to deprive the court of jurisdiction to try the issue of damages. If neither party files exceptions, the appraisers’ award is conclusive.
We conclude that the trial court did not abuse its discretion; the trial court had no discretion or jurisdiction to excuse the failure to file exceptions.
Lehnen v. State, 698 N.E.2d at 582 (citations omitted).
The majority concludes that Lehnen is distinguishable because Lehnen involved an eminent domain action, while the instant case is an exceptional benefits action. In the majority’s view, this distinction is significant because “[t]he legislature has provided a comprehensive statutory scheme for filing exceptions to appraisers’ reports in eminent domain actions,” but “has not provided a similar comprehensive statutory scheme for filing exceptions to appraisers’ reports in exceptional benefits assessment actions.” Op. at 855. The majority does not explain the meaning of “comprehensive” in this context, but I take it to mean either that it (1) covers the matter completely, or nearly so, or (2) is sizeable.
*857With regard to the first meaning, the fact that the statutory provisions specifically pertaining to the filing of exceptions to appraisers’ reports in exceptional benefit actions are less prolific than their counterparts in eminent domain actions is not relevant on the question of whether either provides complete coverage of the relevant subject matter. I do not necessarily equate the size or number of statutory provisions with the thoroughness with which the subject area is covered.
With regard to exceptional benefits actions generally, IC § 14-33-8-6 vests in the board of appraisers the duty to determine the amount of exceptional benefits, and specifies factors to be considered in that assessment. IC § 14-33-8-7 sets forth the method and appropriate considerations for determining the amount of exceptional benefits resulting from flood prevention and control, and improving drainage. IC § 14-33-8-8 addresses exceptional benefits for sewage collection, treatment, and disposal. IC § 14-33-8-9 establishes the requirement that the board of appraisers must issue a report of findings. IC § 14-33-8-10 sets forth the required contents of the report of findings. IC § 14-33-8-11 addresses the subject of sewer main installation as an exceptional benefit. IC § 14-33-8-12 establishes the criteria governing notice and hearing on the report of the board of appraisers. IC § 14-33-8-13 addresses acceptance of the appraisal, acquiescence in failure to appraise damages, and exceptions. IC § 14-33-8-15 allocates the burden of proof in an exception action. Finally, IC § 14-33-8-16 establishes the alternatives available to a court at the conclusion of an exception action.
The above provisions, though perhaps not voluminous in size, are sufficiently thorough in their coverage of the general subject matter to be fairly described as “comprehensive.” This is true not only with respect to the general statutory scheme governing exceptional benefits assessment actions, but I believe it is equally true with respect to any specific subject matter — including the filing of exceptions to appraisers’ reports — covered by the general statutory scheme.
With regard to the second possible meaning of “comprehensive,” the statutes governing exceptions to appraisers’ reports in eminent domain actions are unquestionably more numerous than those that govern similar proceedings in exceptional benefit assessment actions. But I see no indication in the Lehnen decision that the court applied the principle in question because of the volume or size of the statutes governing either eminent domain actions in general, or any specific proceeding addressed therein. To the contrary, I believe that the principle to be distilled from Lehnen, ie., “when a statute fixes a definite procedure, it must be followed,” Lehnen v. State, 693 N.E.2d at 582, applies without regard to the volume or size of the statutes controlling such actions. This is especially so here because of the.relevant similarities between eminent domain actions and exceptional benefits actions in general. Those similarities include the following: (1) A governmental entity is involved in an action against a private entity (2) in a statutory proceeding (3) involving a proposed governmental action (4) that will adversely affect the private entity’s pecuniary interests in real estate.
I agree with the Lehnen court’s conclusion that, in a statutory proceeding between a governmental entity and a private entity, involving the private entity’s pecuniary interest in real property, the private entity’s failure to follow statutorily prescribed grievance procedures in a timely fashion divests courts of jurisdiction to try the issues statutorily resolved as a result of the lack of timely action. Upon my view that the above principle applies in exceptional benefits actions as well as eminent domain actions, I would reverse the trial court’s decision for lack of a jurisdictional basis,